*194Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Medcon, Inc. appeals the district court’s order denying its motion to intervene in a closed civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hill v. Sanofi-Aventis, No. 1:09-cv-00463-CMH-TRJ (E.D.Va. filed Aug. 13, 2013; entered Aug. 14, 2013). Medcon’s motion to strike Janehe Hill’s informal brief is denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.